GOLDTHWAITE, J.
In actions of slander, the general character of the plaintiff may always be shown by the defendant, under the general issue, for the plain reason, that compensation is demanded for its injury, and if it be worthless, or indifferent, it is proper for the jury to know it, to make a correct estimate of the damage it has sustained. This is the conceded rule in the American courts. See cases cited by -plaintiff; also, Bodwell v. Swann, 3 Pick. 376. In the present case, the effort does not seem to have been to show what character the plaintiff actually sustained where hedived, but to induce the jury to infer it was bad, because a common report prevailed, that he had in Mississippi been accused of stealing hogs. If the plaintiff ’s character had previously been shown as bad, we are not prepared to say it would have been improper to interrogate the witness, so as to show the plaintiff’s character was affected by the general belief that the reports in circulation were true. To this extent, though the rule is denied by several cases elsewhere, (Mapes v. Weeks, 4 Wend. 659; Root v. King, 6 Cowen, 633,) our own court seems to have gone in Cummins v. Walters, 1 Porter, 323, where it was held proper for the defendant to show, it was generally suspected in the neighborhood, that the plaintiff traded with slaves. There, the general suspicion most probably, was considered as equivalent to showing the bad character of the plaintiff, for it is impossible he could have been thus suspected without its affecting his character. Beyond this we are unwilling to go, being clear that it is with reference to the character actually sustained, that reputation is admissible to lessen the damages.
A report that the plaintiff had been elsewhere suspected, or accused, of a particular offence, certainly has no tendency to show what his general character was at the trial, and when not directly connected with it by the general belief of the neighborhood, ought not to go to the jury in this connection.
There is an aspect, however, in which it may deserve consideration — whether such reports are not proper evidence to *409rebut the presumption of malice, when it is shown they were communicated to the defendant under such circumstances as to induce the belief they were well founded. Upon general principles the defendant has the right to show under what circumstances the words were spoken. [Kennedy v. Dear, 6 Porter, 90; Arrington v. Jones, 9 Ib. 139; Teague v. Williams, 7 Ala. Rep. 844.] But although the belief in the report at the time, may greatly lessen the presumption of malice, if they are retracted when the party discovers he is mistaken, yet- it is said such evidence is never admissible unless accompanied with an admission of the falsity of the charge. [Alderman v. French, 1 Pick. 1; Mapes v. Weeks, 4 Wend. 659.] The reasonableness of this rule is evident, when it is considered, that without such, an offending party would triumph in going out of court with light or nominal damages; and the plaintiff, though gaining his suit, would be in a worse condition'than before. The 'unfounded rumors first compel him to vindicate his character by suit, and then, in the absence of an admission of their falsity, are given in evidence as all but equivalent to a justification.
In our judgment, there is no aspect in which general report can be admitted in an action like this, without a distinct admission that it is, in point of fact, unfounded.
Judgment affirmed.